Title: To Thomas Jefferson from James Old, 25 September 1804
From: Old, James
To: Jefferson, Thomas


               
                  
                     D, Sir
                  
                  Septr. 25. 1804
               
               I have in my hands a CaSa Brown Rives & Co agt. William Stewart, I presume your assistance would be asked for in this buisiniss, should you feel inclined to assist Stewart please leave instructions with Mr Lilly the amount does not exceede 20$
               Your ob Set
               
                  James Olds.
               
            